DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 17/094,729, filed on November 10, 2020.  In response to Examiner’s Non-Final Rejection of February 14, 2022, Applicant on June 14, 2022, amended claims 18, 20 and added new claims 21-25.  Claims 16-25 are pending in this application and have been rejected below.

Information Disclosure Statement
The information disclosure statement (IDS) filed on June 14, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Response to Amendment
Applicant's amendments to the claims and specification are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. 

The 35 U.S.C. § 112 rejection of claim 18, is hereby withdrawn pursuant to applicant’s amendments. A new 35 U.S.C. § 112 rejection has been applied to amended claim 18. 

The 35 U.S.C. § 103 rejections are hereby withdrawn in light of Applicants amendments to claim 20.

Response to Arguments
Applicant's Arguments/Remarks filed June 14, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed June 14, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant submits that the pending §101 rejections do not meet these requirements (pg. 10, Applicant Remarks). Rather than establish a prima facie case of unpatentability, the Examiner simply rewrites claim 20 and states that claims 16-20 recite a certain method of organizing human activity and do not integrate the purported abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. 
The Examiner has provided no explanation concerning why certain claim elements purportedly fall within a "method of organizing human activity," are not integrated into a practical application, and do not amount to significantly more that an abstract idea.

In response, Examiner respectfully disagrees. Examiner respectfully reminds Applicant there is no requirement for the Examiner to define the enumerated groupings of abstract ideas or provide any additional, extrinsic or supporting explanation(s) when identifying the abstract idea. The guidance explicitly states:
The revised Step 2A Prong One procedure for determining whether a claim “recites” an abstract idea is to:

identify the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and 

determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.
 
If the identified limitation(s) falls within any of the groupings of abstract ideas enumerated in the 2019 PEG, the analysis should proceed to Prong Two. 

This point is also supported in an example outlined in 2106.07(a)(I) as follows: 

Sample explanation: The claim recites the step of comparing collected information to a predefined threshold, which is an act of evaluating information that can be practically performed in the human mind. Thus, this step is an abstract idea in the "mental process" grouping.

	For at least this reason, Examiner maintains the rejection has met the prima facie case of ineligibility under the substantive law. 

Regarding the 35 U.S.C. 101 rejection, Applicant states contrary to the Examiner's rejections, claims 16-20 do not recite an abstract idea because the claim elements of claims 16-20 do not fall within any of the groupings of abstract ideas-mathematical concept, method of organizing human activity, or mental process-identified by the Office in its 2019 Revised Patent Subject Matter Eligibility Guidance (see pg. 10, Applicant Remarks). The claims are not directed toward a fundamental economic principle or practice, and they are not directed toward merely managing personal behavior or relationships or interactions between people. 
Rather, the invention as presently claimed recite a unique and unconventional method for training personnel in information technology skills while also providing a quality information technology product to a client business at below the market cost for such quality of information technology product. So the present invention is not merely teaching or training but is directed toward a unique method for simultaneously training information technology personnel and efficiently providing an information technology product for a below market price. Such claim elements are not directed to an abstract idea.

In response, Examiner respectfully disagrees. Examiner respectfully reminds Applicant that novelty and non-obviousness, have no bearing on whether a claim recites an abstract idea. The Federal Circuit has made this clear -rejecting an argument substantially similar to Applicants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree . . . that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."). Thus, Examiner finds the aforementioned arguments to be directed towards a business process of training personnel to produce an information technology product for a business client and the claim still constitutes an abstract idea based on certain methods of organizing human behavior, in particular managing personal behavior and interactions between people, as well as, commercial or legal interactions. The recitation of producing a real-world information technology product does not take the claim out of the organizing human activity grouping. 

Regarding the 35 U.S.C. 101 rejection, Applicant states even if claims 16-20 recited the purported certain method of organizing human activity, as alleged by the Examiner and refuted above by the Applicant, the rejection improperly fails to consider the claims as a whole viewing the additional claims elements individually and in combination, which integrate the purported abstract idea into a practical application. 
The present invention, as claimed in claim 20, does more than merely recite the words "apply it" with the purported abstract idea; include instructions to implement the purported abstract idea on a computer; use a computer as a tool to perform the purported abstract idea; add insignificant extra-solution activity to the purported abstract idea; or link the use of the purported abstract idea to a particular technological environment or field of use. 
Instead, the present invention applies and uses the purported abstract idea to provide a completed information technology product to a client business at below market cost, while also providing effecting training of personnel in information technology skills, such that claims 16-20 as a whole are more than a drafting effort to monopolize the purported abstract idea. 
Furthermore, the resulting quality, completed information technology product at below market cost for a client business and effectively trained information technology personnel of the present method is greater than the sum of its parts. Accordingly, the present invention is significantly more than the purported abstract idea. Based on the foregoing, the present patent claims should be patent eligible.

In response, Examiner disagrees and finds there are no additional elements recited in claims 16-25 to consider under Step 2A – Prong Two or Step 2B. Examiner respectfully does not see any computer elements recited in the claims as Applicant mentioned above. Therefore, there are currently no claim limitations for consideration to determine if the additional elements integrates the abstract limitations into a practical application in Step 2A – Prong Two. Additionally, the specification and claims do not disclose any additional elements that can be considered significantly more than the judicial exception.  For at least these reasons, the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The limitation "within the approximate range of 2 months – 4 months" in claim 18 is a relative term which renders the claim indefinite.  The term "within the approximate range of 2 months – 4 months " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification states “the course is conducted during a weekday after regular business hours for a period of about 1 month, about 2 months, about 3 months, 1-3 months, 1-2 months, 2-3 months, or up to 3 months” (see paragraph [0056]).  It is unclear what the scope of “within the approximate range of 2 months – 4 months” in claim 18 is referring to. For the purpose of examination “within the approximate range of 2 months – 4 months” is defined as a range of 2 months – 4 months. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-25 are directed towards a method, which is among the statutory categories of invention.
Claims 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite training and producing qualified information technology providers to produce a completed information technology product for business clients.
Claim 20 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, training personnel in information technology skills concomitantly with working on a real-world information technology product, the training comprising: inducting a novice into a training program, wherein the novice becomes a trainee; delivering course material to the trainee for a first period of time; receiving a project presentation from the trainee after the first period of time; inducting the trainee into an internship, wherein the trainee becomes an intern; training the intern in a work environment for a second period of time; inducting the intern into a paid position in an organization, wherein the intern becomes an apprentice; mentoring the apprentice for a third period of time; engaging a client business; interrogating the client business, thereby understanding a workflow of the client business; and providing a completed information technology product to the client business at below market cost for the level of quality of the information technology product, wherein said information technology product comprises (i) an information technology worker, (ii) a software product, (iii) software development services, or (iv) software advice constitutes methods based on managing personal behavior or relationships or interactions between people, as well as, commercial or legal interactions. Thus the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, Claim 20 does not recite any additional elements to consider under Step 2A – Prong Two. Specifically, there are no additional elements that may integrate the abstract idea into practical application by imposing meaningful limitations on practicing the abstract idea. Thus, Claim 20 is directed to an abstract idea. 
Similarly, claim 20 does not include additional elements to consider under Step 2B and therefore viewed as a whole, the claim does not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. 
Regarding the dependent claims, dependent claims 16-19 and 21-25 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims. Therefore claims 16-19 and 21-25 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.






Distinguishable from the Prior Art
The 35 U.S.C. 103 rejection of the independent claims are removed in light of Applicant’s Amendments and Remarks filed June 14, 2022, in particular pg. 12  regarding the Murray, Callaway, and Sacco references. Examiner analyzed claim 20 in view of the prior art of record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine references with a reasonable expectation of success as discussed below.  The prior art of record neither singularly or in combination explicitly teaches: 
 Claim 20 “…
training personnel in information technology skills concomitantly with working on a real-world information technology product… and 
d. providing a completed information technology product to the client business at below market cost for the level of quality of the information technology product, wherein said information technology product comprises (i) an information technology worker, (ii) a software product, (iii) software development services, or (iv) software advice”. 

Adams et al. (US 20030022139 A1) teaches providing users with educational material and more particularly to an improved system and method that provides only enough educational material required to solve a real-world business need, where the educational material actually produces a project or contractual deliverable (as opposed to a simulated or stimulated example or model) product. (see par. 0002). Specifically, Adams discloses invention on the premise that education would be more effective if it addressed a real time need on the part of the student, and delivered a useful work product (e.g., a "project deliverable") instead of a theoretical product. As used in this invention, a "deliverable document" is a finished document that will be used by a corporation in its operations to achieve its corporate goals. Therefore, a deliverable document is one the corporation would use to communicate with and/or form a binding relationship with an internal/external party and is not a purely theoretical simulated or stimulated (educational) based example. Therefore, an important distinguishing feature of the invention is that its primary goal is to produce a useful business document (see par. 0015), a decision tree that can use to steer the project manager toward the proper educational session within the educational database. The issues that arise while drafting any form of document are dynamic and will vary from type of document to type of document as well as from corporation to corporation. The invention allows the user (e.g., project manager) to direct themselves to the proper educational session. Upon completing the educational session, the invention provides the user with specific document language that can be immediately used to prepare a deliverable document (see par. 0018), and a practitioner has real-time need to accomplish a task and to produce an actual work product. There is no one available to help the practitioner address the problem. The invention provides the practitioner with "just in time" education/knowledge about the problem at hand and then proceeds to develop a deliverable/work product directly addressing the problem. The invention functions as an "electronic mentor" to the practitioner, providing the why (education/knowledge) as well as the how (work product/deliverable) (see par. 0030). 
Dean et al. (Student Perspectives on Learning through Developing Software for the Real World) – At Ohio State University, nearly a dozen students have attempted to foster abilities by doing long-term, real-world, large-scale, commercial-grade software development projects. The first such project recently released an iPhone-based, stadium-centric infotainment application to end-users in time for the 2010 football season. Following an examination of the educational impacts of these projects relative to the impacts of co-ops, internships and capstone classes, results suggest that long-term, real world projects are a valuable and synergistic component of an undergraduate education in computer science (Abstract).
However Adams and Dean, individually or in combination with the prior art of record, do not sufficiently disclose the combination of the abovementioned limitations. Claim 20 is distinguishable over the prior art. Dependent claims 16-19 and 21-25 are distinguishable over the prior art because they depend from claim 20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Cicio, JR (US 20190122161 A1) – The tech platform enables employers to extend real world project and examples of what they're doing now to students to work on while in school and with rigor of real project team (rules, taxonomy, skills and competencies needed (hard and soft skills). Productivity as to how students are applying their knowledge is determined as well as ways to assess an individual's ability.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624